PER CURIAM.
This is a proceeding instituted by the Florida Bar against Roger H. Harper, a person admitted to practice law in Florida, for violation of the Code of Professional Responsibility.
The referee, after concluding a final hearing (which had been continued twice), made a full and complete report which is summarized in his recommendation as follows:
The record discloses gross misconduct by Respondent, Roger H. Harper, in that while acting as Executor of the Estate of Adwin H. Moody being probated in Surrogate’s Court, Westchester County, New York, he, inter alia, made improper payments to himself for commissions and expenses; after being served with a citation to appear regarding the revocation of letters testamentary which had been issued to him, failed to appear on the return date; purchased two bearer municipal bonds costing approximately $40,000 with estate funds which he later sold for approximately $28,400, converting the proceeds to his own use; and upon being removed as Executor failed to comply with an order of the Surrogate’s Court surcharging him with more than $63,000 (for improper disbursements, for interest due to failure to properly invest estate funds, and for the value of the converted bonds, including interest thereon). Upon being suspended for five years from the practice of law in the State of New York for this misconduct, Respondent failed to notify the Florida Supreme Court of his suspension.
Respondent has presented no defense to the charges asserted against him in these proceedings, although local counsel filed an appearance in the case. Respondent is presently confined in prison in the State of New York as the result of conviction on a charge arising out of his conversion of the municipal bearer bonds belonging to the Estate of Adwin H. Moody.
In consideration thereof and in view of Respondent’s prior suspension for a period of six months for misconduct as an attorney in this State, I recommend that Respondent, Roger H. Harper, be disbarred, Costs, to be hereafter assessed, should be taxed against Respondent.
*1067The report and recommendation of the referee is confirmed. Roger H. Harper is hereby disbarred from practicing law in this state. Costs in the amount of $1,143.25 are assessed against him.
It is so ordered.
ADKINS, Acting C.J., and BOYD, OVERTON, ALDERMAN and MCDONALD, JJ., concur.